         Case: 1:20-cv-00083-JMV Doc #: 26 Filed: 08/05/21 1 of 2 PageID #: 512



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION


BILLY M. LAUDERDALE                                                                                 PLAINTIFF

VS.                                                                          CAUSE NO.:          1:20cv83-JMV

KILOLO KIJAKAZI,
Acting Commissioner of Social Security1                                                           DEFENDANT

                          ORDER ON PETITION FOR ATTORNEY FEES


        Before the Court are Plaintiff’s motion [24] for attorney fees and costs pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, and Defendant’s response [25]. For the

reasons set out below, Plaintiff’s motion is granted.

        In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying claims for benefits. By a final judgment [23] dated April

29, 2021, this Court remanded this case to the Commissioner for further proceedings. Plaintiff

now seeks an award of $7,225.61 in attorney fees on the grounds that Plaintiff was the prevailing

party and the Commissioner’s position was not “substantially justified.” Plaintiff further seeks

$400.00 as reimbursement for costs. The Acting Commissioner does not object to the fees

requested. The Acting Commissioner further submits, and the Court agrees, the $400.00 award

for costs should be paid from the Judgment Fund and the total EAJA award should be made

payable to Plaintiff. Ultimately, the Court finds the requested award is reasonable; and no special

circumstance would make the award unjust.

        THEREFORE, IT IS ORDERED:



1
 The Clerk is directed to amend the record to reflect substitution of the current Acting Commissioner of the Social
Security Administration in the place of Andrew Saul.
        Case: 1:20-cv-00083-JMV Doc #: 26 Filed: 08/05/21 2 of 2 PageID #: 513



       That Plaintiff’s motion for EAJA fees [24] is granted, and the Acting Commissioner shall

promptly pay to Plaintiff, for the benefit of his counsel, a total of $7,225.61 in attorney fees.

Plaintiff shall also be promptly reimbursed $400.00 in costs from the Judgment Fund.

       This 5th day of August, 2021.



                                                        /s/ Jane M. Virden
                                                        U.S. MAGISTRATE JUDGE




                                                  2
